113 N.H. 588 (1973)
STATE OF NEW HAMPSHIRE
v.
NORMAND PERREAULT
No. 6629.
Supreme Court of New Hampshire.
October 31, 1973.
Warren B. Rudman, attorney general, and Mr. John C. Boeckeler, assistant attorney general (Mr. Boeckeler orally), for the State.
William H. Kelley, by brief and orally, for the defendant.
PER CURIAM.
This is an action to have the defendant declared to be an habitual offender under RSA ch. 262-B (Supp. 1972). During the course of the show cause hearing. *589 the defendant moved to dismiss on the grounds that the State had not filed the information within one year of the most recent conviction relied upon by the State. This motion was reserved and transferred by Dunfey, J.
The defendant argues that the show cause hearing provided by RSA 262-B:5 (Supp. 1972) is in fact a criminal proceeding rather than civil, since the habitual offender is not allowed to operate a motor vehicle for four years, and that such a severe restriction constitutes punishment similar to the sanctions which may be imposed upon one who commits a misdemeanor. Accordingly the defendant moved to dismiss on the ground that the State had not filed the habitual offender information within one year of the defendant's final conviction relying upon RSA 603:1 (Supp. 1972), which requires that misdemeanor prosecutions be brought within one year.
This case is governed by State v. Bowles, 113 N.H. 571, 311 A.2d 300 (1973), decided this day, holding that proceedings pursuant to RSA ch. 262-B (Supp. 1972) are civil in nature and are not criminal prosecutions. Hence the statute of limitations relied upon in this case is not applicable.
Motion denied; remanded.